Citation Nr: 1135325	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-13 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hearing loss of the left ear prior to May 29, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from May 29, 2009.  

3.  Entitlement to service connection for a pulmonary disability claimed as asbestosis, secondary to asbestos exposure in service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that at the time the Veteran submitted a claim for an increased evaluation for his hearing loss of the left ear, service connection was not established for the right ear.  Although the Veteran did not specifically claim service connection for the right ear during the course of this appeal, it was granted by the RO in a May 2010 decision, effective from May 29, 2009.  The 10 percent evaluation remained unchanged.  A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  In this case, as the evaluation for the Veteran's hearing loss did not change after the grant of service connection for the right ear, the Board finds that this matter remains on appeal beyond May 29, 2009.  However, the Board has characterized the appeal as two separate issues for the sake of convenience.  

The issue of entitlement to service connection for a pulmonary disability claimed as asbestosis, secondary to asbestos exposure in service is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  For the period prior to May 29, 2009, the Veteran's left ear had Level XI hearing.  The non-service connected hearing loss in the right ear is considered normal.

2.  For the period from May 29, 2009, the Veteran's right ear had Level I hearing and his left ear had Level XI hearing.  Both ears are now considered service connected.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hearing loss of the left ear prior to May 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2010).

2.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss from May 29, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.85, 4.86, Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in April 2006 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's VA treatment records have been obtained.  He has been afforded VA examinations of his hearing loss.  The Veteran has offered testimony at a hearing before a hearing officer at the RO, and a transcript of this hearing is in the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that the ten percent evaluation assigned to his service connected hearing loss is inadequate to reflect the impairment that is produced.  He notes that he is completely deaf in his left ear, and he believes that this has cost him employment opportunities. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Under the regulation and rating codes for the evaluation of hearing loss, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  In order to receive a 10 percent evaluation or higher, the better ear must be at level III or higher, while at the same time the poorer ear must be at level IV or higher.  See 38 C.F.R. § 4.86, Table VII.

For special cases, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.



Left Ear Prior to May 29, 2009

Prior to May 29, 2009, service connection was established for only the left ear.  By regulation, in the absence of complete deafness in the non-service connected ear, the right ear is assigned a Roman numeral designation of I for the purpose of determining the percentage evaluation from Table VII.  38 C.F.R. § 4.85(f).  

The Veteran underwent a VA audiology examination in May 2006.  The left ear had pure tone thresholds of 105 decibels at 1000, 2000, 3000, and 4000 Hertz, which is an average loss of 105 decibels.  The Veteran had zero percent speech recognition for the left ear.  This translates to Level XI hearing for the left ear.  As noted, the nonservice connected right ear is assigned a Level I designation.  When applied to 38 C.F.R. § 4.85, Table VII, this equates to continuation of the 10 percent evaluation. 

The May 2006 VA examination is the only examination of record for the relevant period prior to May 29, 2009.  The Board concludes that entitlement to an evaluation in excess of 10 percent is not warranted for this period.

Bilateral Hearing from May 29, 2009

The Veteran underwent another VA audiology examination in December 2009.  The right ear had pure tone thresholds of 20, 10, 25, and 40 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The left ear had pure tone thresholds of 105 decibels at each of these same frequencies.  The average threshold for the right ear was 23.75 decibels and for the left ear was 105 decibels which, when rounded up, is 24 decibels and 105 decibels.  The Veteran had 96 percent speech recognition for the right ear and zero percent for the left ear.  This translates to Level I hearing for the right ear and Level XI hearing for the left ear which, when applied to 38 C.F.R. § 4.85, Table VII, results in a 10 percent evaluation.  As this is the only hearing examination during his period, the Board finds that entitlement to an evaluation in excess of 10 percent evaluation is not demonstrated.  

In reaching these decisions, the Board notes that the Veteran's left ear is entitled to consideration as an exceptional pattern of hearing impairment.  However, as Level XI is the highest designation available under either table VI or table VIA, the evaluation continues to be 10 percent for both time periods.  38 C.F.R. § 4.86.  

The Board has considered the Veteran's contentions, but the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It is clear that the only possible evaluation for the Veteran's hearing loss is 10 percent. 

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The Veteran's symptomatology is contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board notes the Veteran's subjective opinion that potential employers have failed to hire him because of his hearing loss.  However, there is no objective evidence that the Veteran's hearing loss presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for hearing loss of the left ear prior to May 29, 2009 is denied. 

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss from May 29, 2009 is denied.


REMAND

The Veteran contends that he has developed asbestosis as a result of asbestos exposure during active service.  He testified that he served as a mechanic.  He further testified that this required him to work with brake pads, which were made with asbestos.  

A review of the Veteran's DD 214 confirms that the Veteran's military occupational specialty was a Wheeled Vehicle Mechanic.  

The Veteran has submitted a May 1996 statement from R.A.H, M.D., a private doctor.  This statement notes that the doctor is Board Certified in Radiology.  It says that after a review of the Veteran's X-ray studies and asbestos history, the Veteran has the following conditions consistent with asbestos.  The letter further indicated that those conditions were bilateral interstitial lung disease or asbestosis.  

VA treatment records dated October 2006 note a questionable history of asbestos on chest films.  January 2009 VA records also note a history of asbestos exposure and abnormal chest films.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim for service connection for a pulmonary disability.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran has testified that he worked with asbestos during service and his DD 214 confirms that his occupational specialty may have placed him around asbestos.  There is also evidence that the Veteran has a current disability related to asbestos.  Therefore, the Board finds that the Veteran must be scheduled for a VA examination in order to determine the nature and etiology of his claimed pulmonary disability.  This is particularly important in view of the Veteran's admitted history of post service asbestos exposure.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary permission from the Veteran, obtain all treatment records regarding the Veteran from R.A.H, M.D.  These records should be placed in the claims folder.  

2.  After obtaining the records requested above or certifying that they are unobtainable, schedule the Veteran for a VA pulmonary examination.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and procedures should be conducted.  After the completion of the examination and review of the claims folder, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current diagnosis of a chronic pulmonary disability?  If so, what is this diagnosis?  If there is no current disability, please compare the current results with the May 1996 statement from R.A.H, M.D. and attempt to explain the different outcomes. 

b) If the Veteran has a current chronic pulmonary disability, is it as likely as not that it is the result of asbestos exposure?

c) If the Veteran has a current chronic pulmonary disability that is determined to be the result of asbestos exposure, is it as likely as not that the amount of asbestos to which the Veteran was exposed in service caused the current disability?  

d) If it is determined that the asbestos to which the Veteran was exposed in service did not cause his current pulmonary disability, is it as likely as not that the pulmonary disability was incurred in or due to service on any other basis?

The reasons and bases for all opinions should be included.  If the examiner determines that an opinion cannot be expressed without resort to speculation, the reasons and bases for that determination should be provided, and any evidence required to express the requested opinion should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


